Citation Nr: 9908266	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of death. 


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
service with the United States Armed Forces in the Far East 
(USAFFE) from September 1941 to August 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).

A review of the certificate of the veteran's death discloses 
that he died in August 1995 at the age of 79.  The cause of 
death was listed as cardiorespiratory arrest secondary to 
cerebral infarct with cerebral atrophy secondary to ischemic 
heart disease.  Other significant conditions contributing to 
death were bronchial asthma, stable, and aspiration 
pneumonia, bilateral.  The death certificate was signed by Lu 
Jane M. Razada, M.D.

At the time of death, service connection was in effect for 
bronchial asthma, evaluated as 30 percent disabling; 
residuals of a gunshot wound of the left hand, evaluated as 
10 percent disabling; and malaria evaluated as 
noncompensable.  The combined disability evaluation was 40 
percent.

Medical records from Dr. Razada dated from February 1993 to 
July 1995 show treatment for asthma, pneumonia, 
arteriosclerotic heart disease, and cerebrovascular accident.  

In a statement dated in April 1995, Dr. Razada reported that 
the veteran had been under the doctor's care since 1988 for 
bronchial asthma.  It was noted that the veteran was on daily 
nebulization as of April 3, 1995.

In September 1998, the veteran's case file was referred to a 
VA physician for review of the evidence and a medical opinion 
as to whether the veteran's service connected asthma 
materially contributed to the cause of the veteran's death, 
or rendered the veteran materially less capable of resisting 
the effects of other death causing conditions, or was so 
severe that it was a material influence in accelerating 
death.  

The reviewer reported that the medical records disclosed that 
the veteran was confined from May 1995 to his death on August 
10, 1995 because of difficulty in breathing.  He reported 
that it was uncertain what caused the difficult breathing.  
It was noted that the veteran had several episodes of 
pneumonia and heart failure, which were subsequently 
controlled.  Shortly, before the veteran's death, he 
developed a cerebral infarct, which was documented on a brain 
CT scan that was signed as the fatal cause of death.  

The reviewer reported that there was no mention of the 
veteran's asthma condition.  He noted that the asthma was 
described as contributing to the cause of death but was 
labeled as "stable."  By stable, it is interpreted that the 
asthma was under control and was not a clinical problem 
during the confinement period.

The reviewer concluded that there was no evidence to show the 
veteran's service connected-asthma was in such exacerbation 
so as to 1.) combine with the principal cause of death 
(cerebral infarction), 2.) aid or lend assistance to the 
production of death, 3.) render the veteran less capable of 
resisting the effects of other death- causing conditions, or 
4.) have a material influence in accelerating death.  

The reviewer commented that "complete medical records of 
veteran's last confinement may be secured for further review 
to determine actual asthma condition if still needed."

It appears that the appellant has submitted some records of 
the veteran's treatment proximate to the time of his death.  
The RO has requested treatment records from Dr. Razada.  It 
does not appear that the complete records from the veteran's 
terminal hospitalization have been obtained.  The physician 
providing the July 1998 medical opinion has suggested that 
these records be secured.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should take all necessary 
steps to obtain all treatment records 
pertaining to the veteran from Cagayan de 
Oro Medical Center, and from Lu Jane M. 
Razada, M.D.  Dr. Razada should also be 
asked to clarify the basis for the 
doctor's opinion, reported on the death 
certificate, that bronchial asthma 
contributed to the veteran's death.

2.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, following compliance with all procedures relative 
to the processing of appeals, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

